1    Adam B. Nach - 013622
     Stuart B. Rodgers – 027520
2    LANE & NACH, P.C.
     2001 E. Campbell Avenue, Suite 103
3    Phoenix, Arizona 85016
     Telephone No.: (602) 258-6000
4    Facsimile No.: (602) 258-6003
     Email: adam.nach@lane-nach.com
5    Email: stuart.rodgers@lane-nach.com
6    Attorneys for Roger W. Brown, Chapter 7 Trustee

7                         IN THE UNITED STATES BANKRUPTCY COURT

8                              FOR THE DISTRICT OF ARIZONA

9    In re:                                             (Chapter 7 Case)

10   HOLLY LYNN MICKELSON,                              No. 2:20-bk-12093-MCW

11                                                      TRUSTEE'S REPORT OF
                     Debtor.                            SALE/REPORT OF RECEIPT OF
12                                                      FUNDS

13

14
              Roger W. Brown, Trustee, by and through his attorneys undersigned, herein reports that
15

16   pursuant to this Court’s Order Approving Trustee’s Motion to Sell Property of the Estate and for
17   Approval of Bidding Procedures dated June 18, 2021 [DE 37], Trustee has sold real property of this
18
     Estate and has received the sales proceeds as follows:
19
              Property:    3217 Yelm Hwy SE, Apt 14, Olympia, WA 98501 on an as-is, where-is, basis
20

21   subject to all liens, interests and encumbrances

22            Sale Price: $47,000.00
23
              Purchaser: Susie Charbel
24
              RESPECTFULLY SUBMITTED this 15th day of July, 2021.
25
                                         LANE & NACH, P.C.
26

27                                       By     /s/ SBR 025720
                                                Stuart B. Rodgers
28                                              Attorneys for Trustee

 Case 2:20-bk-12093-MCW         Doc 41 Filed 07/15/21 Entered 07/15/21 09:05:57           Desc
                                Main Document    Page 1 of 2
 1   Copy of the foregoing delivered via electronic notification:
 2   Colin Stuart Bell
     Allegiant Law Group
 3   777 East Thomas Road, Suite 150
     Phoenix, AZ 85014
 4   Email: colin@allegiantlawaz.com
     Attorney for Debtor
 5
     Office of U.S. Trustee
 6   230 North First Avenue
     Phoenix, AZ 85003
 7   Email: Edward.K.Bernatavicius@usdoj.gov
 8   By /s/ Deborah McKernan
 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


 Case 2:20-bk-12093-MCW                           2
                                Doc 41 Filed 07/15/21  Entered 07/15/21 09:05:57   Desc
                                Main Document    Page 2 of 2
